Exhibit 10.3

REGISTRATION RIGHTS AGREEMENT

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is entered into and dated
March 31, 2015, by and among Willbros Group, Inc., a Delaware corporation (the
“Company”), KKR Credit Advisors (US) LLC, a Delaware limited liability company
(the “Stockholder Representative”), and the stockholders of the Company listed
on the signature pages hereto (collectively with each Permitted Transferee of
such stockholder, the “Stockholders”).

WHEREAS, the parties hereto desire to enter into this Agreement to provide for
certain registration rights for the Stockholders with respect to their
Registrable Securities (as defined below).

NOW, THEREFORE, the parties mutually agree as follows:

ARTICLE I.

DEFINITIONS; RULES OF CONSTRUCTION

SECTION 1.01. Definitions. The following terms, as used herein, have the
following meanings:

“1933 Act” means the Securities Act of 1933 and the rules and regulations
promulgated thereunder.

“1934 Act” means the Securities Exchange Act of 1934 and the rules and
regulations promulgated thereunder.

“Adverse Disclosure” means public disclosure of material, non-public
information, which, in the reasonable good faith judgment of the chief executive
officer or the chief financial officer of the Company, after consultation with
outside counsel to the Company: (a) would be required to be made in any
registration statement of the Company filed with, or to be filed with, the
Commission under the 1933 Act or otherwise filed with the Commission by the
Company so that such registration statement would not be materially misleading
or so that such registration statement would otherwise comply with the 1933 Act
or applicable law; (b) would not be required to be made at such time but for the
filing or existence of such registration statement; and (c) the Company has a
bona fide business purpose for not disclosing publicly.

“Affiliate” of any specified Person means any other Person directly or
indirectly controlling, controlled by or under direct or indirect common control
with such specified Person. No Person shall be deemed to be an Affiliate of
another Person solely by virtue of the fact that both Persons own shares of the
Company’s Capital Stock.

“Agreement” has the meaning set forth in the preamble.

“beneficial owner” has the meaning set forth in Rules 13d-3 under the 1934 Act;
and words of similar import such as “beneficial ownership” and “beneficially
own” have meanings correlative to the foregoing.



--------------------------------------------------------------------------------

“Board” means the Board of Directors of the Company.

“Business Day” means each day that is not a day on which banking institutions in
the City of New York and the City of Houston are authorized or obligated by law
or executive order to close.

“Capital Stock” means, with respect to any Person, any and all shares,
interests, participations, rights in or other equivalents (however designated)
of such Person’s capital stock, and any debt, rights, warrants or options
exercisable or exchangeable for or convertible into such capital stock.

“Commission” means the Securities and Exchange Commission.

“Common Stock” means the common stock, par value $0.05 per share, of the
Company.

“Company” has the meaning set forth in the preamble.

“control” means, with respect to any Person, the power to direct the management
and policies of such Person, directly or indirectly, whether through the
ownership of voting securities, by contract or otherwise; and words of similar
import such as “controlling” and “controlled” have meanings correlative to the
foregoing.

“Demand Registration” has the meaning set forth in Section 3.02(a).

“Effectiveness Period” has the meaning set forth in Section 3.03(a).

“Joinder Agreement” means a joinder agreement, a form of which is attached
hereto as Exhibit A.

“Lock-up Period” has the meaning set forth in Section 3.06(a).

“owner” means, with respect to any shares of Capital Stock, the Person that is
the record owner of such shares of Capital Stock, as reflected on the applicable
issuer’s stock records; and words of similar import such as “own” have meanings
correlative to the foregoing.

“Permitted Transferee” means:

(a) with respect to any Stockholder that is an investment fund, an investment
partnership or an investment account, any Related Person of such Stockholder;

(b) with respect to any Stockholder that is a trust, any other trust,
corporation, partnership or other entity, the beneficiaries, stockholders,
partners or other owners of which consist entirely of such trust or such trust’s
beneficiaries;

(c) with respect to any Stockholder that is an entity and to which clause
(a) above is not applicable, any controlled Affiliate of such Stockholder so
long as such Transferee remains a controlled Affiliate of such Stockholder
following the applicable Transfer; and

 

2



--------------------------------------------------------------------------------

(d) with respect to any Stockholder who is a natural person, (i) such
Stockholder’s spouse, parents, parents-in-law, descendants, nephews, nieces,
brothers, sisters, brothers-in-law, sisters-in-law and children-in-law,
(ii) such Stockholder’s heirs, legatees, beneficiaries or devisees and (iii) any
trust, corporation, partnership or other entity, the beneficiaries,
stockholders, partners or other owners of which consist entirely of such
Stockholder or such other persons referred to in clauses (i) and (ii) above;

provided that, in any of such cases, such Permitted Transferee is an accredited
investor within the meaning of Regulation D under the 1933 Act.

“Person” means an individual, a corporation, a general or limited partnership, a
limited liability company, a joint stock company, an association, a trust or any
other entity or organization, including a government, a political subdivision or
an agency or instrumentality thereof.

“Piggyback Holder” has the meaning set forth in Section 3.01(a).

“Piggyback Registration” has the meaning set forth in Section 3.01(a).

“Registrable Securities” means (a) the shares of Common Stock issued pursuant to
the Subscription Agreement (or any capital stock issued with respect to such
shares in connection with any stock split, combination of shares,
recapitalization or reorganization) and owned by any Stockholder at the time of
determination and (b) any other Capital Stock issued or issuable with respect to
such shares of Common Stock by way of a stock split, stock dividend,
reclassification, subdivision or reorganization, recapitalization or similar
event. A Registrable Security shall cease to be a Registrable Security when
(i) a registration statement with respect to the offering of such security by
the holder thereof shall have been declared effective under the 1933 Act and
such security shall have been disposed of by such holder pursuant to such
registration statement, or (ii) such security shall have been otherwise
Transferred by the holder thereof and a certificate for such security not
bearing a legend restricting further transfer shall have been delivered by the
Company or its transfer agent and any subsequent Transfer of such security shall
not require registration or qualification under the 1933 Act or any similar
state law then in force.

“Registration” has the meaning set forth in Section 3.03.

“Related Person” means, with respect to any Person, (a) an Affiliate of such
Person, (b) any investment manager, investment advisor, managing member or
general partner of such Person, (c) any investment fund, investment partnership,
investment account or other Person whose investment manager, investment advisor,
managing member or general partner is such Person or a Related Person of such
Person, and (d) any equity investor, member, partner or officer of such Person.

“Representatives” means, with respect to any Person, the directors, officers,
employees, consultants, financial advisors, attorneys, accountants and agents of
such Person.

 

3



--------------------------------------------------------------------------------

“Request Notice” has the meaning set forth in Section 3.02(a).

“Rule 144” means Rule 144 under the 1933 Act.

“Securities” means the Common Stock and any other Capital Stock of the Company
or any of its subsidiaries.

“Stockholder” has the meaning set forth in the preamble.

“Subscription Agreement” means that certain Subscription Agreement dated as of
the date hereof by and among the Company and the “Subscribers” listed on the
signature pages thereto.

“Stockholder Representative” has the meaning set forth in the preamble.

“Suspension” has the meaning set forth in Section 3.03(l).

“Transfer” means the direct or indirect offer, sale, lease, donation, assignment
(as collateral or otherwise), mortgage, pledge, grant, hypothecation,
encumbrance, gift, bequest or transfer or disposition of any interest (legal or
beneficial) in any security (including the transfer of any Person that owns such
security or transfer by reorganization, merger, sale of substantially all of the
assets or by operation of law).

“Transferee” means any Person to whom Securities are Transferred.

SECTION 1.02. Rules of Construction. Any provision of this Agreement that refers
to the words “include,” “includes” or “including” shall be deemed to be followed
by the words “without limitation.” References to the preamble or numbered or
letter articles, sections, subsections, paragraphs, exhibits or schedules refer
to the preamble or articles, sections, subsections, paragraphs, exhibits or
schedules, respectively, of this Agreement unless expressly stated otherwise.
All references to this Agreement include, whether or not expressly referenced,
the exhibits and schedules attached hereto. The section and other headings
contained in this Agreement are for reference purposes only and shall not affect
the meaning or interpretation of this Agreement. The words “hereof,” “herein”
and “hereunder” and words of similar import when used in this Agreement shall
refer to this Agreement as a whole and not to any particular provision of this
Agreement. The word “or” when used in this Agreement is not exclusive. The
definitions contained in this Agreement are applicable to the singular as well
as the plural forms of such terms and to the masculine as well as to the
feminine and neuter genders of such term. Unless otherwise expressly indicated,
any agreement, instrument, law or statute defined or referred to herein or in
any agreement or instrument that is referred to herein means such agreement,
instrument or statute as from time to time amended, modified or supplemented,
including (in the case of agreements or instruments) by waiver or consent and
(in the case of statutes) by succession of comparable successor statutes and
references to all attachments thereto and instruments incorporated therein.
References to a Person are also to its permitted successors and assigns. In the
event that any claim is made by any Person relating to any conflict, omission or
ambiguity in this Agreement, no presumption or burden of proof or persuasion
shall be implied by virtue of the fact that this Agreement was prepared by or at
the request of a particular Person or its counsel.

 

4



--------------------------------------------------------------------------------

ARTICLE II.

REPRESENTATIONS AND WARRANTIES

Each of the parties hereby severally and not jointly represents and warrants to
each of the other parties as follows:

(a) Authority; Enforceability. Such party (i) has the legal capacity or
organizational power and authority to execute, deliver and perform its
obligations under this Agreement and (ii) (in the case of parties that are not
natural persons) is duly organized and validly existing and in good standing (in
jurisdictions that recognize the concept of good standing) under the laws of its
jurisdiction of organization. This Agreement has been duly executed and
delivered by such party and constitutes a legal, valid and binding obligation of
such party, enforceable against it in accordance with the terms of this
Agreement, subject to applicable bankruptcy, insolvency, reorganization,
moratorium and other laws affecting the rights of creditors generally and to the
exercise of judicial discretion in accordance with general principles of equity
(whether applied by a court of law or of equity).

(b) Consent. No consent, waiver, approval, authorization, exemption,
registration, license or declaration is required to be made or obtained by such
party, other than those that have been made or obtained on or prior to the date
hereof, in connection with (i) the execution or delivery of this Agreement or
(ii) the consummation of any of the transactions contemplated hereby.

ARTICLE III.

REGISTRATION RIGHTS

SECTION 3.01. Company Registration.

(a) Right to Piggyback on Registration of Common Stock. Subject to
Section 3.01(c), if at any time or from time to time the Company proposes to
register shares of Common Stock under the 1933 Act in connection with a public
offering of such Common Stock on any form other than Form S-4 or Form S-8 or any
similar successor forms or another form used for a purpose similar to the
intended use for such forms (a “Piggyback Registration”), whether for its own
account or for the account of one or more stockholders of the Company, the
Company shall give the Stockholder Representative notice of such determination
at least ten Business Days prior to the anticipated effective date of such
Piggyback Registration. Upon the written request of the Stockholder
Representative (the “Piggyback Holder”) given within five Business Days after
receipt of any such notice by the Company, the Company shall use its reasonable
best efforts to cause to be registered under the 1933 Act all of the Registrable
Securities that the Stockholder Representative has requested to be registered;
provided that if, at any time after giving written notice of its intention to
register any securities and prior to the effective date of the registration
statement filed in connection with such registration, the Company shall
determine for any reason not to register or to delay registration of all such
securities, the Company may, at its election, give written notice of such
determination to the Piggyback Holder and (i) in the case of a determination not
to register all of such securities, shall be relieved of its obligation to
register

 

5



--------------------------------------------------------------------------------

any Registrable Securities in connection with such registration (but not from
any obligation of the Company to pay the registration expenses in connection
therewith); and (ii) in the case of a determination to delay registering, shall
be permitted to delay registering any Registrable Securities for the same period
as the delay in registering such other securities. No registration effected
under this Section 3.01 shall relieve the Company of its obligation to effect
any registration upon demand under Section 3.02.

(b) Selection of Underwriters. If any Piggyback Registration involves an
underwritten primary offering of the Company’s securities, the Board shall have
the right to select any underwriter or underwriters to manage such Piggyback
Registration, subject to the prior written consent of the Stockholder
Representative (which consent shall not be unreasonably withheld, conditioned or
delayed).

(c) Priority on Piggyback Registrations. In the event that the Piggyback
Registration includes an underwritten offering, the registration rights provided
in Section 3.01(a) shall be subject to the condition that if the managing
underwriter or underwriters of a Piggyback Registration advise the Company that
in its opinion the number of Registrable Securities proposed to be sold in such
Piggyback Registration exceeds the number that can be sold without adversely
affecting the marketability, proposed offering price, timing, distribution
method or probability of success of the offering, the Company, the Stockholders
and other holders of Common Stock, as the case may be, will include in such
registration only the number of Registrable Securities and other Common Stock
which, in the opinion of such underwriter or underwriters, can be sold in such
offering without such adverse effect. The Registrable Securities and other
Common Stock so included in such Piggyback Registration (unless it is a Demand
Registration) shall be apportioned as follows: (i) first, to any shares of
Common Stock that the Company proposes to sell and (ii) second, pro rata among
shares of the Registrable Securities included in such Piggyback Registration and
other shares of Common Stock included in such Piggyback Registration (owned by
holders of Common Stock other than the Stockholders), in each case according to
the total number of shares of the Registrable Securities requested for inclusion
by the Piggyback Holder and the total number of shares of Common Stock requested
for inclusion by holders of Common Stock other than the Stockholders.
Notwithstanding anything herein to the contrary, the Stockholders’ rights under
this Section 3.01 shall not be subordinated to any registration rights,
including any “piggyback” registration rights, of any other stockholder of the
Company.

SECTION 3.02. Demand Registration Rights.

(a) Right to Demand. At any time or from time to time, subject to the
limitations set forth below, the Stockholder Representative may make a written
request, which request will specify the aggregate number of Registrable
Securities to be registered and will also specify the intended methods of
disposition thereof (the “Request Notice”) to the Company for registration with
the Commission under and in accordance with the provisions of the 1933 Act of
all or part of the Registrable Securities then owned by the Stockholders (a
“Demand Registration”). The Stockholder Representative may not submit a Request
Notice unless the market value of the aggregate number of Registrable Securities
(calculated as of the most current practicable date prior to the date of the
Request Notice) is $5,000,000 or greater. A registration pursuant to this
Section 3.02 will be on such appropriate form of the Commission as shall be

 

6



--------------------------------------------------------------------------------

selected by the Stockholder Representative and for which the Company then
qualifies and be reasonably acceptable to the Company and as shall permit the
intended method or methods of distribution specified by the Stockholder
Representative, including a distribution to, and resale by, the partners or
Affiliates of the Stockholders. The Stockholder Representative acknowledges that
the Company is not currently Form S-3 eligible. The Company shall not be
required to effect a Demand Registration more than four (4) times; provided,
however, that a registration statement filed pursuant to a Demand Registration
shall not count as a Demand Registration under this sentence unless it has
become effective.

Upon any such request for a Demand Registration, the Company will deliver any
notices required by Section 3.01 and thereupon the Company will, subject to
Section 3.01(c) and 3.02(d) hereof, use its reasonable best efforts to effect
the prompt registration under the 1933 Act of:

(i) the Registrable Securities which the Company has been so requested to
register by the Stockholder Representative as contained in the Request Notice;
and

(ii) all other Registrable Securities which the Company has been requested to
register by the Piggyback Holder; and

(iii) shares of Common Stock owned by holders other than the Stockholders, which
holders have piggyback registration rights and have notified the Company that
they are exercising their piggyback rights in connection with such Demand
Registration; and

(iv) any newly issued shares of Common Stock to be sold by the Company,

and all to the extent required to permit the disposition of the Registrable
Securities and other Common Stock so to be registered in accordance with the
intended method or methods of disposition of each seller of such Registrable
Securities and other Common Stock.

(b) Revocation. The Stockholder Representative may, at any time prior to the
effective date of the registration statement relating to such Demand
Registration, revoke such request by providing a written notice thereof to the
Company and shall not be required to reimburse the Company for any of its
expenses incurred in connection with such attempted registration.

(c) Selection of Underwriters. If any of the Registrable Securities covered by a
Demand Registration are to be sold in an underwritten offering, the Stockholder
Representative will have the right to select the managing underwriter(s) to
administer the offering subject to the approval of the Board, which approval
will not be unreasonably withheld, conditioned or delayed.

(d) Priority on Demand Registrations. If the managing underwriter or
underwriters of a Demand Registration advise the Company in writing that in its
or their opinion the number of Registrable Securities and other Common Stock
proposed to be sold in such

 

7



--------------------------------------------------------------------------------

Demand Registration exceeds the number which can be sold without adversely
affecting the marketability, proposed offering price, timing, distribution
method or probability of success of the offering, the Company will include in
such registration only the number of Registrable Securities and other Common
Stock which, in the opinion of such underwriter or underwriters, can be sold in
such offering without such adverse effect. The Registrable Securities and other
Common Stock so included in such Demand Registration shall be apportioned as
follows: (i) first, pro rata among shares of the Registrable Securities included
in such Demand Registration according to the total number of shares of the
Registrable Securities requested for inclusion by each Stockholder and
(ii) second, pro rata among the other shares of Common Stock included in such
Demand Registration (owned by holders of Common Stock other than the
Stockholders or to be issued by the Company), in each case according to the
total number of shares of Common Stock requested for inclusion by the holders of
Common Stock other than the Stockholders and the Common Stock to be issued by
the Company.

SECTION 3.03. Registration Procedures. It shall be a condition precedent to the
obligations of the Company to take any action pursuant to this Article III that
the Stockholders requesting inclusion in any Piggyback Registration or Demand
Registration (a “Registration”) shall furnish to the Company such information
regarding them, the Registrable Securities owned by them, the intended method of
disposition of such Registrable Securities, and such agreements regarding
indemnification, disposition of such securities and other matters referred to in
and consistent with this Article III, as the Company shall reasonably request
and as shall be required in connection with the action to be taken by the
Company (such intended method of distribution may include a distribution to, and
resale by, the partners of the holders of any Registrable Securities). With
respect to any Registration which includes Registrable Securities owned by a
Stockholder, the Company will, subject to Sections 3.01 and 3.02:

(a) Subject to Section 3.03(l), as promptly as possible (in the case of a Demand
Registration, no more than (i) 60 days after the Company’s receipt of a Request
Notice that is not for a Registration on Form S-3 or any successor or comparable
form and (ii) 45 days after the Company’s receipt of a Request Notice that is
for a Registration on Form S-3 or any successor or comparable form) prepare and
file with the Commission a registration statement on the appropriate form
prescribed by the Commission for such intended method of disposition. Upon and
after filing the registration statement, the Company will use its reasonable
best efforts to cause such registration statement to become effective as soon as
practicable thereafter; provided that before filing a registration statement or
prospectus or any amendments or supplements thereto, the Company shall furnish
to counsel representing the Stockholders selling Registrable Securities under
such Registration copies of all documents proposed to be filed, which documents
shall be subject to the review and reasonable comments of such counsel;
provided, further, that the Company shall not be obligated to maintain such
Registration effective for a period longer than (x) 180 days or (y) such shorter
period when all of the Registrable Securities covered by such registration
statement have been sold pursuant thereto (the “Effectiveness Period”). In the
event the Company shall give any notice pursuant to Section 3.03(e) or
Section 3.03(l), the time period mentioned in this Section 3.03(a) during which
the required registration statement is to remain effective shall be extended by
the number of days during the period from and including the date of the giving
of such notice pursuant to Section 3.03(e) or Section 3.03(l) to and including
the date when each Stockholder covered by the registration statement shall have
received the copies of the supplemented or amended prospectus contemplated by
Section 3.03(e) or shall have otherwise been notified by the Company that the
Suspension has been lifted;

 

8



--------------------------------------------------------------------------------

(b) Prepare and file with the Commission such amendments and post-effective
amendments to such registration statement and any documents required to be
incorporated by reference therein as may be necessary to keep the registration
statement effective for a period of not less than the Effectiveness Period (but
not prior to the expiration of the time period referred to in Section 3(3) of
the 1933 Act and Rule 174 thereunder, if applicable); cause the prospectus to be
supplemented by any required prospectus supplement, and as so supplemented to be
filed pursuant to Rule 424 under the 1933 Act and comply with the 1933 Act in a
timely manner; and comply with the provisions of the 1933 Act applicable to it
with respect to the disposition of all Registrable Securities covered by such
registration statement during the applicable period in accordance with the
intended method or methods of disposition by the sellers thereof set forth in
such registration statement or supplement to the prospectus;

(c) Promptly incorporate in a prospectus supplement or post-effective amendment
such information as the underwriter(s) or the Stockholder Representative
reasonably requests to be included therein relating to the plan of distribution
with respect to such Registrable Securities; and make all required filings of
such prospectus supplements or post-effective amendments as soon as practical
after being notified of the matters to be incorporated in such supplement or
amendment;

(d) Furnish to such Stockholder, without charge, such number of conformed copies
of the registration statement and any post-effective amendment thereto as such
Stockholder may reasonably request, and such number of copies of the prospectus
(including each preliminary prospectus) and any amendments or supplements
thereto, and any documents incorporated by reference therein, as such
Stockholder or underwriter or underwriters, if any, may request in order to
facilitate the disposition of the securities being sold by such Stockholder (it
being understood that the Company consents to the use of the prospectus and any
amendment or supplement thereto by such Stockholder covered by the registration
statement and the underwriter or underwriters, if any, in connection with the
offering and sale of the securities covered by the prospectus or any amendments
or supplements thereto);

(e) Notify such Stockholder, at any time when a prospectus relating thereto is
required to be delivered under the 1933 Act, when the Company becomes aware of
the happening of any event as a result of which the prospectus included in such
registration statement (as then in effect) contains any untrue statement of
material fact or omits to state a material fact necessary to make the statements
therein (in the case of the prospectus or any preliminary prospectus, in light
of the circumstances under which they were made) not misleading and, as promptly
as practicable thereafter, prepare and file with the Commission and furnish a
supplement or amendment to such prospectus so that, as thereafter delivered to
the investors of such securities, such prospectus will not contain any untrue
statement of a material fact or omit to state a material fact necessary to make
the statements therein, in light of the circumstances under which they were
made, not misleading;

(f) Make generally available to its security holders an earnings statement,
which need not be audited, satisfying the provisions of Section 11(a) of the
1933 Act as soon as

 

9



--------------------------------------------------------------------------------

reasonably practicable after the end of the 12-month period beginning with the
first month of the Company’s first fiscal quarter commencing after the effective
date of the registration statement, which statement shall cover said 12-month
period, and which requirement will deemed to be satisfied if the Company
complies with Rule 158 under the 1933 Act;

(g) After the filing of a registration statement, (i) notify each Stockholder
holding Registrable Securities covered by such registration statement of any
stop order issued or, to the Company’s knowledge, threatened by the Commission
and of the receipt by the Company of any notification with respect to the
suspension of the qualification of any Registrable Securities for sale under the
applicable securities or blue sky laws of any jurisdiction, (ii) use its
reasonable best efforts to obtain the withdrawal of any order suspending the
effectiveness of the registration statement or the qualification of any
Registrable Securities at the earliest possible moment, and (iii) make available
upon reasonable notice and during normal business hours for inspection by any
seller of Registrable Securities, any underwriter participating in any
disposition pursuant to such registration statement, and any attorney,
accountant or other agent retained by any such seller or underwriter, all
financial and other records, pertinent corporate and business documents and
properties of the Company as shall be reasonably necessary to enable them to
exercise their due diligence responsibility, and cause the Company’s
Representatives to supply all such information reasonably requested by any such
seller, underwriter, attorney, accountant, or agent in connection with such
registration statement;

(h) In connection with the preparation and filing of each Registration, give
each holder of Registrable Securities included in such Registration, the
underwriter(s) and their respective counsel, accountants and other
Representatives and agents the opportunity to participate in the preparation of
each registration statement, each prospectus included therein or filed with the
Commission, and each amendment thereof or supplement thereto and comparable
statements under the securities or blue sky laws of any jurisdiction and give
each of the foregoing Persons access upon reasonable notice and during normal
business hours to the books and records, pertinent corporate and business
documents and properties of the Company and its subsidiaries and such
opportunities to discuss the business and affairs of the Company and its
subsidiaries with the respective Representatives and the independent public
accountants who have certified the Company’s consolidated financial statements,
and supply all other information and respond to all other inquiries requested by
such holders, underwriter(s), counsel, accountants and other Representatives and
agents as shall be necessary or appropriate, in the opinion of such holders or
underwriter(s), to conduct a reasonable investigation within the meaning of the
1933 Act, and the Company shall not file any registration statement or amendment
thereto or any prospectus or supplement thereto to which such holder or such
underwriter(s) shall object;

(i) Cause its employees to participate in “road shows” and other presentations
as reasonably requested by the underwriters in connection with such
Registration;

(j) Deliver promptly to counsel representing the Stockholders selling
Registrable Securities under such Registration and each underwriter, if any,
participating in the offering of the Registrable Securities, copies of all
correspondence between the Commission and the Company, its counsel or auditors,
and all memoranda relating to discussions with the Commission or its staff with
respect to such Registration; and

 

10



--------------------------------------------------------------------------------

(k) On or prior to the date on which the registration statement is declared
effective, use its reasonable best efforts to (i) register or qualify, and
cooperate with such underwriter or underwriters, if any, and their counsel in
connection with the registration or qualification of, the securities covered by
the registration statement for offer and sale under the securities or blue sky
laws of each state and other jurisdiction of the United States as the managing
underwriter or underwriters, if any, requests in writing, to use its reasonable
best efforts to keep each such registration or qualification effective,
including through new filings, or amendments or renewals, during the
Effectiveness Period and do any and all other acts or things necessary or
advisable to enable the disposition in all such jurisdictions of the Registrable
Securities covered by the applicable registration statement; provided that the
Company will not be required to qualify generally to do business in any
jurisdiction where it is not then so qualified or to take any action which would
subject it to general taxation or to general service of process in any such
jurisdiction where it is not then so subject, (ii) obtain a “comfort” letter
from the Company’s independent public accountants in customary form and covering
such matters of the type customarily covered by comfort letters, which letter
shall be addressed to the underwriters, and the Company shall use its reasonable
best efforts to cause such comfort letter to also be addressed to the holders of
such Registrable Securities, (iii) obtain an opinion from the Company’s outside
counsel in customary form and covering such matters of the type customarily
covered by such opinions, which opinion shall be addressed to the underwriters
and the holders of such Registrable Securities, and (iv) enter into and perform
its obligations under such customary agreements (including underwriting
agreements in customary form) and take all such other actions as the holders of
a majority of the Registrable Securities included in the Request Notice, in the
case of a Demand Registration, or the holders of a majority of the Registrable
Securities being sold or the underwriters, if any, in the case of a Piggyback
Registration, reasonably request in order to expedite or facilitate the
disposition of such Registrable Securities.

The Stockholders, upon receipt of any notice from the Company of the happening
of any event of the kind described in subsection (e) of this Section 3.03, will
forthwith discontinue disposition of the Registrable Securities until the
Stockholders’ receipt of the copies of the supplemented or amended prospectus
contemplated by subsection (e) of this Section 3.03 or until it is advised in
writing by the Company that the use of the prospectus may be resumed, and has
received copies of any additional or supplemental filings which are incorporated
by reference in the prospectus, and, if so directed by the Company, each
Stockholder will, or will request the managing underwriter or underwriters, if
any, to, deliver, to the Company (at the Company’s sole expense) all copies,
other than permanent file copies then in such Stockholder’s possession, of the
prospectus covering such securities current at the time of receipt of such
notice.

No holder of Registrable Securities shall be required to make any
representations or warranties to or agreements with the Company, other than
representations and warranties regarding such holder, such holder’s ownership of
and title to the Registrable Securities to be sold in such offering, and its
intended method of distribution and any liability of any such holder under such
underwriting agreement shall be limited to liability arising from breach of its
representations and warranties therein and shall be limited to an amount equal
to the net amount received by such holder from the sale of Registrable
Securities pursuant to such registration statement.

 

11



--------------------------------------------------------------------------------

(l) If the filing of a registration statement or the continued effectiveness of
a registration statement at any time would require the Company to make an
Adverse Disclosure, the Company may, upon giving prompt written notice of such
action to the Stockholder Representative, delay filing the registration
statement or suspend use of the registration statement (in either case, a
“Suspension”); provided, however, the Company shall not be permitted to exercise
a Suspension (i) more than twice during any twelve (12) month period, (ii) for a
period exceeding twenty-five (25) calendar days on any one occasion, or
(iii) for an aggregate period exceeding ninety (90) days in any twelve
(12) month period. In the case of a Suspension, the notice required above shall
request the Stockholders to suspend any sale or purchase, or offer to sell or
purchase, the Registrable Securities, and to suspend use of the prospectus
related to the registration in connection with any such sale or purchase or
offer to sell or purchase. The Company shall promptly notify the Stockholder
Representative upon the termination of any Suspension, and amend or supplement
the prospectus, if necessary, so it does not contain any untrue statement or
omission and furnish to the Stockholders such numbers of copies of the
prospectus as so amended or supplemented as the Stockholders may reasonably
request.

SECTION 3.04. Registration Expenses.

(a) In the case of any Registration, the Company shall bear all expenses
incident to the Company’s performance of or compliance with Sections 3.01, 3.02
and 3.03 of this Agreement, including all Commission and stock exchange or the
Financial Industry Regulatory Authority, Inc. registration and filing fees and
expenses, fees and expenses of compliance with securities or blue sky laws
(including reasonable fees and disbursements of counsel in connection with blue
sky qualifications of the Registrable Securities), rating agency fees, printing
expenses, messenger, telephone and delivery expenses, fees and disbursements of
counsel for the Company and all independent certified public accountants and any
fees and disbursements of underwriters customarily paid by issuers or sellers of
securities (but not including any underwriting discounts or commissions, or
transfer taxes, if any, attributable to the sale of Registrable Securities by a
selling Stockholder or fees and expenses of more than one counsel representing
the Stockholders selling Registrable Securities under such Registration as set
forth in Section 3.04(b) below).

(b) In connection with each Registration initiated hereunder (whether a Demand
Registration or a Piggyback Registration), the Company shall reimburse the
holders covered by such Registration for the reasonable fees and disbursements
of one law firm chosen by the Stockholder Representative.

SECTION 3.05. Indemnification.

(a) Indemnification by the Company. The Company agrees to indemnify and hold
harmless each Stockholder, the underwriters selling such Stockholder’s
Registrable Securities and their respective officers, directors, Affiliates and
agents and each Person who controls (within the meaning of the 1933 Act or the
1934 Act) any of them, including any general partner or manager of any thereof,
against all losses, claims, damages, liabilities and expenses (including
reasonable out-of-pocket counsel fees and disbursements) arising out of or based
upon any untrue or alleged untrue statement of a material fact contained in any
registration statement, prospectus or preliminary prospectus, or any amendment
thereof or supplement

 

12



--------------------------------------------------------------------------------

thereto, in which such Stockholder participates in an offering of Registrable
Securities or in any document incorporated by reference therein or any omission
or alleged omission to state therein a material fact required to be stated
therein or necessary to make the statements therein (in the case of the
prospectus or any preliminary prospectus, in light of the circumstances under
which they were made) not misleading, except insofar as the same are made in
reliance on and in conformity with any information with respect to such
Stockholder furnished in writing to the Company by such Stockholder expressly
for use therein.

(b) Indemnification by the Stockholders. In connection with any registration
statement in which a Stockholder is participating, each such Stockholder will
furnish to the Company in writing such information and affidavits with respect
to such Stockholder as the Company reasonably requests for use in connection
with any registration statement or prospectus covering the Registrable
Securities of such Stockholder and to the extent permitted by law agrees to
indemnify and hold harmless the Company, the underwriters selling the
Registrable Securities and their respective directors, officers, Affiliates and
agents and each Person who controls (within the meaning of the 1933 Act or the
1934 Act) any of them, including any general partner or manager thereof, against
any losses, claims, damages, liabilities and expenses (including reasonable
out-of-pocket counsel fees and disbursements) arising out of or based upon any
untrue or alleged untrue statement of a material fact or any omission to state a
material fact required to be stated therein or necessary to make the statements
in the registration statement, prospectus or preliminary prospectus (in the case
of the prospectus or preliminary prospectus, in light of the circumstances under
which they were made) not misleading, to the extent, but only to the extent,
that such untrue statement or omission is made in reliance on and in conformity
with the information or affidavit with respect to such Stockholder so furnished
in writing by such Stockholder expressly for use in the registration statement
or prospectus; provided that the obligation to indemnify shall be several, not
joint and several, among such Stockholders and the liability of each such
Stockholder shall be in proportion to and limited to the net amount received by
such Stockholder from the sale of Registrable Securities pursuant to such
registration statement in accordance with the terms of this Agreement. The
indemnity agreement contained in this Section 3.05(b) shall not apply to amounts
paid in settlement of any such loss, claim, damage, liability, action or
proceeding if such settlement is effected without the consent of such
Stockholder. The Company and the holders of the Registrable Securities hereby
acknowledge and agree that, unless otherwise expressly agreed to in writing by
such holders, the only information furnished or to be furnished to the Company
for use in any registration statement or prospectus relating to the Registrable
Securities or in any amendment, supplement or preliminary materials associated
therewith are statements specifically relating to (i) the beneficial ownership
of shares of Common Stock by such holder and its Affiliates, (ii) transactions
or the relationship between such holder and its Affiliates, on the one hand, and
the Company, on the other hand (iii) the name and address of such holder and
(iv) any additional information about such holder or the plan of distribution
(other than for an underwritten offering) required by law or regulation to be
disclosed in any such document.

(c) Conduct of Indemnification Proceedings. Any Person entitled to
indemnification hereunder will (i) give prompt written notice to the
indemnifying party of any claim with respect to which it seeks indemnification
and (ii) unless in such indemnified party’s reasonable judgment a conflict of
interest may exist between such indemnified and indemnifying parties with
respect to such claim, permit such indemnifying party to assume the defense of
such

 

13



--------------------------------------------------------------------------------

claim with counsel reasonably satisfactory to the indemnified party. The failure
to so notify the indemnifying party shall not relieve the indemnifying party
from any liability hereunder with respect to the action, except to the extent
that such indemnifying party is materially prejudiced by the failure to give
such notice; provided that any such failure shall not relieve the indemnifying
party from any other liability which it may have to any other party or to such
indemnified party other than pursuant to this Section 3.05. No indemnifying
party in the defense of any such claim or litigation, shall, except with the
consent of such indemnified party, which consent shall not be unreasonably
withheld, consent to entry of any judgment or enter into any settlement with
respect to such indemnified party which does not include as an unconditional
term thereof the giving by the claimant or plaintiff to such indemnified party
of a release from all liability in respect of such claim or litigation. An
indemnifying party who is not entitled to, or elects not to, assume the defense
of a claim will not be obligated to pay the fees and expenses of more than one
counsel for all parties indemnified by such indemnifying party with respect to
such claim, unless in the reasonable judgment of any indemnified party there may
be one or more legal or equitable defenses available to such indemnified party
which are in addition to or may conflict with those available to any other of
such indemnified parties with respect to such claim, in which event the
indemnifying party shall be obligated to pay the reasonable fees and expenses of
such additional counsel or counsels.

(d) Contribution. If for any reason the indemnification provided for in the
preceding subsections (a) and (b) of this Section 3.05 is unavailable to an
indemnified party as contemplated by the preceding subsections (a) and (b) of
this Section 3.05 or is insufficient to hold such indemnified party harmless,
then the indemnifying party shall contribute to the amount paid or payable by
the indemnified party as a result of such loss, claim, damage or liability
(i) in such proportion as is appropriate to reflect the relative benefits
received by the indemnified party and the indemnifying party, or (ii) if the
allocation provided by the preceding clause (i) is not permitted by applicable
law, in such proportion as is appropriate to reflect not only the relative
benefits referred to in the preceding clause (i) but also the relative fault of
the indemnified party and the indemnifying party, as well as any other relevant
equitable considerations. The relative fault of the Company on the one hand and
of the sellers of Registrable Securities and any other sellers participating in
the registration statement on the other hand shall be determined by reference
to, among other things, whether the untrue or alleged omission to state a
material fact relates to information supplied by the Company or by the sellers
of Registrable Securities or other sellers participating in the registration
statement and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission. In no event shall
the liability of any such Stockholder be greater in amount than the amount of
net proceeds received by such Stockholder upon such sale or the amount for which
such indemnifying party would have been obligated to pay by way of
indemnification if the indemnification provided in subsection (b) of this
Section 3.05 had been available.

SECTION 3.06. Holdback Agreements. Whenever the Company proposes to register any
of its equity securities under the 1933 Act in an underwritten offering for its
own account (other than on Form S-4 or S-8 or any similar successor form or
another form used for a purpose similar to the intended use of such forms) or is
required to use its reasonable efforts to effect the registration of any
Registrable Securities under the 1933 Act pursuant to Section 3.01 or 3.02 or in
the case of a takedown from a shelf registration statement, each holder of
Registrable Securities agrees by acquisition of such Registrable Securities not
to effect any sale

 

14



--------------------------------------------------------------------------------

or distribution, including any sale pursuant to Rule 144 under the 1933 Act, or
to request registration under Section 3.02 of any Registrable Securities for the
time period reasonably requested by the managing underwriter for the
underwritten offering; provided that in no event shall such period exceed 90
days (the “Lock-up Period”) after the effective date of the registration
statement relating to such registration, except (i) as part of such registration
or (ii) in the case of a private sale or distribution, unless the Transferee
agrees in writing to be subject to this Section 3.06. If requested by such
managing underwriter, each holder of Registrable Securities agrees to execute a
holdback agreement, in customary form, consistent with the terms of this
Section 3.06(a); provided, that if the Company or any underwriter releases any
holder of Registrable Securities from such holdback agreement, it shall
similarly release all other holders of Registrable Securities on a pro rata
basis.

SECTION 3.07. Participation in Registrations. No Stockholder may participate in
any Registration hereunder that is underwritten unless such Stockholder
(a) agrees to sell its securities on the basis provided in any underwriting
arrangements approved by the Persons entitled hereunder to approve such
arrangements (provided that such underwriting arrangements shall not limit any
of such Stockholder’s rights under this Agreement), and (b) completes and
executes all questionnaires, powers of attorney, underwriting agreements and
other documents customarily required under the terms of such underwriting
arrangements.

ARTICLE IV.

MISCELLANEOUS

SECTION 4.01. Notices. All notices, demands or requests made pursuant to, under
or by virtue of this Agreement must be in writing and sent to the party to which
the notice, demand or request is being made at the address or facsimile number
set forth on the signature pages hereof (or in the relevant Joinder Agreement),
or at such other address or facsimile number as such party shall have furnished
to the Company in writing; provided that:

(a) unless otherwise specified by the Stockholder Representative in a notice
delivered by the Stockholder Representative in accordance with this
Section 4.01, any notice required to be delivered to any Stockholder shall be
properly delivered if delivered to:

 

c/o KKR Credit Advisors (US) LLC

555 California St., 50th Floor

San Francisco, CA 94104

Attention: General Counsel Facsimile: (415) 391-3077

 

15



--------------------------------------------------------------------------------

with a copy (which shall not constitute notice) to

Proskauer Rose LLP

One International Place

Boston, MA 02110

Attention:

Peter J. Antoszyk

Daniel I. Ganitsky

Facsimile: (617) 526-9899

(b) unless otherwise specified by the Company in a notice delivered by the
Company in accordance with this Section 4.01, any notice required to be
delivered to the Company shall be properly delivered if delivered to:

 

Willbros Group, Inc.

4400 Post Oak Parkway, Suite 1000

Houston, TX 77027

Attention: General Counsel Facsimile: (713) 403-8136 with a copy (which shall
not constitute notice) to

Conner & Winters, LLP

4000 One Williams Center

Tulsa, OK 74172

Facsimile: (918) 586-8673 Attention: Robert J. Melgaard

Notice shall be delivered (i) by nationally recognized overnight courier
delivery for next Business Day delivery, (ii) by hand delivery, or (iii) by
facsimile or electronic mail transmission followed by overnight delivery the
next Business Day. Legal counsel for the respective parties may send to the
other party any notices, requests, demands or other communications required or
permitted to be given hereunder by such party. Each such notice or other
communication shall for all purposes of this Agreement be treated as effective,
or as having been given, only upon receipt thereof at the address specified
hereunder.

SECTION 4.02. Binding Effect; Benefits. This Agreement shall be binding upon and
inure to the benefit of the parties to this Agreement and their respective
successors and permitted assigns. Except as set forth in Section 3.05, nothing
in this Agreement, express or implied, is intended or shall be construed to give
any Person other than the parties to this Agreement or their respective
successors or permitted assigns any legal or equitable right, remedy or claim
under or in respect of any agreement or any provision contained herein.

SECTION 4.03. Amendment. This Agreement may not be amended, restated, modified
or supplemented in any respect and the observance of any term of this Agreement
may not be waived except by a written instrument executed by the Stockholder
Representative, so long as it or any of its Permitted Transferees remains a
Stockholder.

 

16



--------------------------------------------------------------------------------

SECTION 4.04. Assignability. Neither this Agreement nor any right, remedy,
obligation or liability arising hereunder or by reason hereof shall be
assignable by either the Company or any Stockholder except as otherwise
expressly stated hereunder or with the prior written consent of the Stockholder
Representative, so long as it or any of its Permitted Transferees remains a
Stockholder and any attempted assignment in violation of this Section 4.04 shall
be null and void ab initio. A Permitted Transferee who executes a Joinder
Agreement in accordance with the provisions hereof may be assigned any rights
available hereunder in connection with a Transfer of Common Stock to such
Permitted Transferee.

SECTION 4.05. Governing Law; Submission to Jurisdiction.

(a) This Agreement, and any contest, dispute, controversy or claim arising
hereunder or related hereto, will be governed by and construed in accordance
with the internal laws of the State of Delaware applicable to agreements made
and to be performed in that state, without reference to its principles of
conflicts of law that would apply the laws of another jurisdiction.

(b) The parties hereto irrevocably submit, in any proceeding directly or
indirectly relating to or arising out of this Agreement, to the exclusive
jurisdiction of the courts of the State of Delaware or any federal court of the
District of Delaware (in each case located in New Castle County), consent that
any such proceeding may only be brought in such courts, waive any objection that
they may now or hereafter have to the venue of such proceeding in any such court
or that such proceeding was brought in an inconvenient forum and agrees to be
bound by any judgment rendered thereby in connection with this Agreement. Each
of the parties further agrees that a summons and complaint commencing a
proceeding in any of such courts shall be properly served and shall confer
personal jurisdiction if served to it at the address and in the manner set forth
in Section 4.01 or as otherwise provided under the laws of the State of
Delaware. This provision may be filed with any court as written evidence of the
knowing and voluntary irrevocable agreement between the parties to waive any
objections to jurisdiction, to venue or to convenience of forum.

SECTION 4.06. Enforcement. Without limiting or waiving in any respect any rights
or remedies of the parties hereto under this Agreement now or hereinafter
existing at law or in equity, each of the parties hereto (a) expressly agree
that the provisions of this Agreement may be specifically enforced against each
of the parties hereto in any court of competent jurisdiction and (b) hereby
waive any requirement for the posting of any bond or similar collateral in
connection therewith.

SECTION 4.07. Severability. If any provision of this Agreement shall be invalid,
illegal or unenforceable, the validity, legality and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby. If
any of this Agreement is so broad as to be unenforceable, the provision shall be
interpreted to be only so broad as is enforceable.

SECTION 4.08. Counterparts. This Agreement and any joinders hereto may be
executed in any number of counterparts, including by way of electronic
transmission (e.g., pdf and facsimile formats), each of which may be executed by
less than all of the parties hereto, each of which shall be enforceable against
the parties actually executing such counterparts, and all of which together
shall constitute one instrument.

 

17



--------------------------------------------------------------------------------

SECTION 4.09. Termination of Certain Provisions. All rights and obligations
under this Agreement will terminate and be of no force and effect when no
Stockholder holds any Registrable Securities.

SECTION 4.10. Waiver of Jury Trial. Each party to this Agreement, for itself and
its Related Persons, hereby irrevocably and unconditionally waives to the
fullest extent permitted by applicable law all right to trial by jury in any
action, proceeding or counterclaim (whether based on contract, tort or
otherwise) arising out of or relating to the actions of the parties hereto or
their respective Related Persons pursuant to this Agreement or in the
negotiation, administration, performance or enforcement of this Agreement.

SECTION 4.11. Further Assurances. Each party agrees that it shall, from time to
time after the date of this Agreement, execute and deliver such other documents
and instruments and take such other actions as may be reasonably requested by
the Company or the Stockholder Representative to carry out the transactions
contemplated by this Agreement.

SECTION 4.12. Entire Agreement. This Agreement supersedes all prior agreements,
whether written or oral, between the parties with respect to its subject matter
and constitutes (along with the exhibits and other documents delivered pursuant
to this Agreement) a complete and exclusive statement of the terms of the
agreement between the parties with respect to its subject matter.

SECTION 4.13. Stockholder Representative.

(a) By the execution and delivery of this Agreement, each Stockholder hereby
irrevocably appoints the Stockholder Representative to act as its agent and
attorney-in-fact, with full authority and power of substitution to act for, and
on behalf of, such Stockholder in matters reasonably necessary or advisable in
connection with the transactions contemplated by this Agreement, including
having the authority to: (i) execute and deliver all instruments, agreements and
documents that may be necessary or desirable, as determined by the Stockholder
Representative in its sole discretion, in connection with the transactions
contemplated by this Agreement; (ii) approve, and execute and deliver an
amendment effecting, any waiver of, or modification to, this Agreement;
provided, however, that any waiver or modification that is materially adverse to
any Stockholder shall require the written consent of such Stockholder;
(iii) engage counsel, public accountants or other independent experts in
connection with the transactions contemplated by this Agreement; and
(iv) perform each such act and thing whatsoever that the Stockholder
Representative may be or is required to do, or that the Stockholder
Representative in its sole discretion determines is desirable to do (including
in connection with the indemnification provisions set forth in Section 3.05),
pursuant to or to carry out the intent of this Agreement. The Stockholder
Representative shall not have any duties, responsibilities or obligations except
those expressly set forth in this Agreement, and no implied covenants,
agreements, functions, duties, responsibilities, obligations or liabilities
shall be read into this Agreement or shall otherwise exist against the
Stockholder Representative or any of its Representatives.

 

18



--------------------------------------------------------------------------------

(b) The grant of authority provided for in this Section 4.13: (i) is an agency
coupled with an interest and will be irrevocable and survive the death,
incapacity, bankruptcy or liquidation of or other similar event affecting any
Stockholder and will be binding on any successor thereto; and (ii) subject to
this Section 4.13, may be exercised by the Stockholder Representative acting by
signing as the Stockholder Representative of any Stockholder.

(c) If the Stockholder Representative or its any of its successors or assigns,
as the case may be, advises the Stockholders that it is unavailable to perform
its duties hereunder, then, as soon as practicable after notice of such advice,
an alternative Stockholder Representative will be appointed by a majority in
interest of the Stockholders. Any references in this Agreement to the
Stockholder Representative shall be deemed to include any duly appointed
successor Stockholder Representative.

(d) The Stockholder Representative will not be entitled to any fee, commission
or other compensation for the performance of its services hereunder, but shall
receive reimbursement from, and be indemnified from the Stockholders on a pro
rata basis for, any and all expenses, charges and liabilities, including
attorneys’ fees, incurred by the Stockholder Representative in the performance
or discharge of its duties set forth in this Section 4.13, including in
connection with the Stockholder Representative’s successful defense against any
claim of liability with respect thereto; provided that (i) any obligation of the
Stockholders shall be several and not joint and (ii) the Stockholder
Representative shall not be indemnified or receive reimbursement for any such
expenses, charges or liabilities incurred as a result of the Stockholder
Representative’s gross negligence, willful misconduct or fraud.

(e) In dealing with this Agreement and any instruments, agreements or documents
relating hereto, and in exercising or failing to exercise all or any of the
powers conferred upon the Stockholder Representative hereunder or thereunder,
(i) the Stockholder Representative will not assume any, and will incur no,
liability whatsoever to any Stockholder or any other Person because of any error
in judgment or other act or omission of the Stockholder Representative in
connection with this Agreement that does not constitute gross negligence,
willful misconduct or fraud; and (ii) the Stockholder Representative will be
entitled to rely on the advice of counsel, public accountants or other
independent experts experienced in the matter at issue, and any good faith error
in judgment or other act or omission of the Stockholder Representative pursuant
to such advice will not subject the Stockholder Representative to liability to
any Stockholder or any other Person.

(f) References to the Stockholder Representative herein shall be deemed to refer
to the Stockholder Representative solely in its capacity as such.

[signature page follows]

 

19



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Agreement as of the date
first set forth above.

 

WILLBROS GROUP, INC. By:

/s/ Richard W. Russler

Name: Richard W. Russler Title: Treasurer

 

Signature Page to Registration Rights Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first set forth above.

 

CORPORATE CAPITAL TRUST, INC., as a Stockholder By:

/s/ Nicole Macarchuk

Name: Nicole Macarchuk Title: Authorized Signatory

KKR LENDING PARTNERS L.P.,

as a Stockholder

By:

/s/ Nicole Macarchuk

Name: Nicole Macarchuk Title: Authorized Signatory

KKR LENDING PARTNERS II L.P.,

as a Stockholder

By:

/s/ Nicole Macarchuk

Name: Nicole Macarchuk Title: Authorized Signatory

KKR-VRS CREDIT PARTNERS L.P.,

as a Stockholder

By:

/s/ Nicole Macarchuk

Name: Nicole Macarchuk Title: Authorized Signatory

LINCOLN INVESTMENT SOLUTIONS, INC.,

as a Stockholder

By:

/s/ Nicole Macarchuk

Name: Nicole Macarchuk Title: Authorized Signatory

 

Signature Page to Registration Rights Agreement



--------------------------------------------------------------------------------

KKR CREDIT SELECT (DOMESTIC) FUND L.P., as a Stockholder By:

/s/ Nicole Macarchuk

Name: Nicole Macarchuk Title: Authorized Signatory

KKR CREDIT ADVISORS (US) LLC,

as Stockholder Representative

By:

/s/ Nicole Macarchuk

Name: Nicole Macarchuk Title: Authorized Signatory

 

Signature Page to Registration Rights Agreement



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF JOINDER AGREEMENT

WHEREAS, simultaneously with the execution of this Agreement, the undersigned is
acquiring                  shares of common stock, par value $0.05 (the “Common
Stock”), of Willbros Group, Inc., a Delaware corporation (the “Company”);

WHEREAS, as a condition to the acquisition of the Common Stock, the undersigned
has agreed to join in a certain Registration Rights Agreement, dated March 31,
2015 (the “Registration Rights Agreement”), among the Company and the
Stockholders (as such term is defined in the Registration Rights Agreement)
party thereto; and

WHEREAS, the undersigned understands that the execution of this Agreement is a
condition precedent to the acquisition of the Common Stock;

NOW, THEREFORE, as an inducement to both the transferor of the Common Stock and
the other Stockholders to allow the Transfer (as such term is defined in the
Registration Rights Agreement) of the Common Stock to the undersigned, the
undersigned agrees as follows:

1. The undersigned hereby joins in the Registration Rights Agreement and agrees
to be bound by the terms and provisions of the Registration Rights Agreement as
provided by the Registration Rights Agreement as a Stockholder.

[signature page follows]

 

A-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Agreement this      day of
            , 20    .

 

 

Name: Title: Address: